Appeal from an order of the Commissioner of Education of the State of New York, dated September 24, 1945, which suspended for three months the license of Dr. Samuel Weber to practice dentistry. The charges were based on clause (g) of subdivision 2 of section 1311 of the Education Law. It was claimed that Dr. Weber unlawfully advertised for patronage by means of handbills, posters and motion pictures. A subcommittee of the State Board of Dental Examiners found that the charges were sustained and recommended suspension for six months. This was confirmed by the full Board of Dental Examiners, and by vote of the Board of Regents except that the Board of Regents reduced the period of suspension from six to three months. The evidence justifies the *866conclusions reached. Order of the Commissioner of Education affirmed, with costs to the respondent. All concur. [See post, p. 960,]